Citation Nr: 1753574	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and angioplasty, to include the propriety of the reduction of the rating to 10 percent, effective from October 1, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to May 1972.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

In April 2017, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a VA examination that assesses the current severity of the Veteran's heart disorder.  The Veteran is rated at 30 percent from August 31, 2010, at 100 percent from September 22, 2014, at 30 percent from January 1, 2015, at 100 percent from August 1, 2016, and at 10 percent from October 1, 2016, as the result of a reduction implemented by an RO decision in June 2016.  (The effective date of the reduction was originally September 1, 2016, but this was later changed by an October 2016 decision to October 1, 2016, to account for the second temporary total rating arising out of the second surgical procedure.)  The first 100 percent rating period followed a coronary artery bypass graft.  The second 100 percent rating period followed an endocardectomy to remove a carotid stenosis.  

The Veteran's most recent VA examination was conducted in April 2016, several months prior to his August 2016 endocardectomy.  This means that his current 10 percent rating is based largely on symptomatology reported in his pre- endocardectomy VA examination.  There is not a current examination that describes the Veteran's symptomatology since his recent surgery.  A new examination is required.  See 38 C.F.R. § 3.327(a) ("Generally, reexaminations will be required if it is likely that . . . there been a material change in a disability . . . .").  

VA treatment records to September 26, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 27, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 27, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Schedule the Veteran for an examination to ascertain the current severity of his coronary artery disease, status post myocardial infarction and angioplasty.  The Veteran's claims file must be provided to the examiner.  After the examination and a review of the record on appeal, the examiner is asked to provide appropriate findings and/or opinions as to the current level of severity of the Veteran's coronary artery disease, status post myocardial infarction and angioplasty.  If a METS range is reported, the examiner should indicate what percentage of this range is solely due to the Veteran's service-connected heart disorder.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

